DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are moot as new reference has been applied to address the amended limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 2011/0261257) in view of Roblek et al. (US 9,390,719).
Claim 1
Terry teaches an apparatus for audio fingerprinting, comprising: 
a frequency range separator to transform an audio signal into a frequency domain, the transformed audio signal including a plurality of time-frequency bins including a first time- frequency bin (210 of Fig. 7; [0111], The time-frequency representation processor 210 examines the content of an audio segment 2b within a sequence of segments and generates spectral values representing all or a portion of the spectral components of the audio content in the segment. If the audio content of the segment is represented by values expressing the amplitude of discrete samples, for example, the spectral values may be a set of coefficients within a time-frequency representation generated by a block time-domain to frequency-domain transform.); 
an audio characteristic determiner to determine a first characteristic of a first group of time-frequency bins of the plurality of time-frequency bins ([0111], The intermediate values processor 250 examines groups of the spectral values and derives an intermediate value from the intensities of the spectral values in each group.), the first group of time-frequency bins surrounding the first time-frequency bin; and (Examiner notes “the first time-frequency bin” is interpreted as a central bin in a group. [0127] For the exemplary implementation discussed above and below, one suitable size for the groups is GF=6 and GT=14, which provides a low-resolution representation of 129/6.times.142/14.apprxeq.20.times.10 intermediate values. By using the lower-resolution intermediate values Q to generate the audio signature rather than the higher-resolution time-frequency representation, the generated audio signature is less sensitive to processes that change details of spectral content but preserve average spectral levels); 
a point selector to select one of the normalized energy values; and a fingerprint generator to generate a fingerprint of the audio signal using the selected one of the normalized energy values ((3) Audio Signature Processor [0129] The audio signature processor 270 applies a hash function to a K.times.L array of the intermediate values Q to generate a set of N hash bits. These hash bits constitute the audio signature (SA) that identifies the content of the audio segments. This may be done in the same way that is described above for the video signature. Examiner notes each of the intermediate value Q in Fig. 9 corresponds to a signature component.).
Although Terry teaches in [0120] The intermediate values processor 250 examines groups of the spectral values and derives an intermediate value from the intensities of the spectral values in each group. [0121] In an exemplary implementation, the spectral values S are grouped into time -frequency regions where each region is GF spectral values wide and GT blocks long. Intermediate values Q are derived from the intensities of the spectral values by calculating the average intensity of the spectral values in each region, Terry may not explicitly detail that a signal normalizer to normalize the audio signal to generate a plurality of normalized time-frequency bins having normalized energy values, each of the plurality of normalized time-frequency bins corresponding to one of the normalized energy values the normalizing of the audio signal including normalizing the first time-frequency bin by the first characteristic to generate a first normalized time-frequency bin of the plurality of normalized time-frequency bins, each of the plurality of normalized time-frequency bins corresponding to a respective one of the plurality of the time-frequency bins.
Roblek teaches a signal normalizer to normalize the audio signal to generate a plurality of normalized time-frequency bins having normalized energy values, each of the plurality of normalized time-frequency bins corresponding to one of the normalized energy values, the normalizing of the audio signal including normalizing the first time-frequency bin by the first characteristic to generate a first normalized time-frequency bin of the plurality of normalized time-frequency bins, each of the plurality of normalized time-frequency bins corresponding to a respective one of the plurality of the time-frequency bins (Roblek in the following citation teaches normalization of bins, using average magnitude (first characteristic) in the time/frequency window surrounding the local maxima, in this case-the first group of bins as claimed. By doing so, each of the bins is normalized and corresponds with normalized magnitude of that respective bin. Accordingly, each of the normalized bins corresponds to the respective bin before the normalization. Col. 4, lines 40-47, One example of a quality score is a locally normalized magnitude. Locally normalized magnitude is calculated as the magnitude of the local maxima divided by the average magnitude in a time/frequency window surrounding the local maxima. It can be appreciated that the greater the magnitude of the maxima as compared to the surrounding window, the more likely the point will not change in presence of distortion. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate normalization method as taught by Roblek, with the audio signature process of Terry, because doing so would have provided quality score that can provide positive correlation with likelihood that the interest point would not change in presence of distortion  ( Col. 4, lines 40-47of Roblek)
Claim 2
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the frequency range separator is further to perform a fast Fourier transform of the audio signal ([0119] of Terry, For this implementation, each audio segment has T=142 blocks; therefore, the time resolution of the time-frequency representation is equal to 142. A 256-point Fast Fourier Transform (FFT) is applied to each block of samples to generate 129 spectral values; therefore, the frequency resolution of the time-frequency representation is equal to 129.). 
Claim 3
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the point selector is further to: determine a category of the audio signal; and weigh the selecting of the one of the normalized energy values by the category of the audio signal ([0112] of Terry, The components of the audio signature generator 200 may be implemented in a variety of ways. Preferred implementations generate a signature that is relatively insensitive to modifications of audio content that have little or no perceptual effect. If modifications to audio content have no significant effect on the perceived sound, then preferably these modifications also have no significant effect on the generated signature. Some measure of difference between two audio signatures is commensurate with a measure of difference between the two contents from which the signatures are generated. A few suitable implementations are discussed below. [0113] of Terry, If desired, the spectral values may be limited to only a portion of the total bandwidth of the audio content to avoid changes created by any processes that alter the spectral shape of the audio content. For example, a limited representation may be obtained by excluding those transform coefficients generated by the transform that represent the lowest-frequency and highest-frequency spectral components or by bandpass filtering the audio content prior to application of the transform. Examiner notes spectral shape of audio content could correspond to category of audio signal).  
Claim 4
Terry in view of Roblek further teaches the apparatus of claim 3, wherein the category of the audio signal includes at least one of music, human speech, sound effects, or advertisement ([0047] of Terry, Similarly, some audio features or transforms may work well for speech but others are better suited to non-speech audio. The features or transforms may be selected or modified adaptively in response to a control signal as shown in FIG. 3. ).   
Claim 5
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the audio characteristic determiner is further to determine a second characteristic of a second group of time-frequency bins of the plurality of time-frequency bins, the second group of time-frequency bins surrounding a second time-frequency bin of the plurality of time-frequency bins (Examiner notes multiple “Q”s are derived, corresponding to multiple groups of time-frequency bins; [0121] of Terry, In an exemplary implementation, the spectral values S are grouped into time-frequency regions where each region is GF spectral values wide and GT blocks long. Intermediate values Q are derived from the intensities of the spectral values by calculating the average intensity of the spectral values in each region. These intermediate values constitute a low-resolution time-frequency representation that has a resolution of K.times.L intermediate values. [0128] of Terry, The operations that calculate the time-frequency representation and the intermediate values may be performed in other ways. For example, a set of spectral values with a lower-frequency resolution may be obtained by decreasing the block length and transform length and increasing the length GT of the spectral value groups to obtain the same time resolution. If desired, the width GF of the groups can be varied across the spectrum. If high-frequency spectral components are deemed to be less significant than lower-frequency components for the generated signature, this relative significance can be realized by increasing the width of the groups for the higher frequencies.) and the signal normalizer is further to normalize the first time- frequency bin by the first characteristic.  
Claim 6
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the point selector selects the one of the normalized energy values based on an energy extrema of the normalized audio signal (Col. 4, lines 40-47 of Roblek, One example of a quality score is a locally normalized magnitude. Locally normalized magnitude is calculated as the magnitude of the local maxima divided by the average magnitude in a time/frequency window surrounding the local maxima. It can be appreciated that the greater the magnitude of the maxima as compared to the surrounding window, the more likely the point will not change in presence of distortion. ).
Claim 7
Terry in view of Roblek further teaches the apparatus of claim 1, wherein each time-frequency bin of the plurality of time-frequency bins is a unique combination of (1) a time period of the transformed audio signal and (2) a frequency bin of the transformed audio signal (See Fig. 8 and Fig. 9 of Terry; [0113] of Terry, the time-frequency representation processor 210 obtains a set of spectral values from transform coefficients generated by applying a time-domain to frequency-domain transform to a sequence of overlapping blocks of audio samples within each segment. If desired, the spectral values may be limited to only a portion of the total bandwidth of the audio content to avoid changes created by any processes that alter the spectral shape of the audio content. For example, a limited representation may be obtained by excluding those transform coefficients generated by the transform that represent the lowest-frequency and highest-frequency spectral components or by bandpass filtering the audio content prior to application of the transform.).
Claims 8-14
	These claims recite substantially the same limitations as those provided in claims 1-7 above, and therefore they are rejected for the same reasons.
Claims 15-20
	These claims recite substantially the same limitations as those provided in claims 1-5, and 7 respectively, and therefore they are rejected for the same reasons.
Claims 21-26
	These claims recite substantially the same limitations as those provided in claims 1-5, and 7 respectively, and therefore they are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/Primary Examiner, Art Unit 2654